OPINION — AG — QUESTION(1): "IN ABSENCE OF THE COURT ORDER PROVIDED FOR IN 10 Ohio St. 1961 60.17 [10-60.17], MUST THE COURT CLERK MADE AVAILABLE FOR EXAMINATION AND AUDIT BY THE STATE EXAMINER AND INSPECTOR THE FINANCIAL RECORDS AND ACCOUNTS RELATING TO ADOPTION PROCEEDINGS?" — NEGATIVE, QUESTION(2): "IS THE EXAMINER AND INSPECTOR AUTHORIZED TO MAKE AN EXAMINATION AND AUDIT OF SUCH RECORD AND ACCOUNTS WITHOUT THE COURT ORDER REFERRED TO IN SECTION 60.17?" — NEGATIVE CITE: 10 Ohio St. 1961 57 [10-57] (HARVEY CODY)